.

Filed 11/6/20 P. v. Cappello CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                       A160144
 v.
 MARK WILLIAM CAPPELLO,                                                (Sonoma County
                                                                       Super. Ct. No. SCR630974)
           Defendant and Appellant.


         In 2019, we affirmed the judgment of conviction against defendant
Mark William Cappello for three counts of special circumstances murder and
one count each of first degree burglary, conspiracy to possess marijuana for
sale and transport, and first degree residential robbery. (People v. Mark
William Cappello (A148470, May 13, 2019) [nonpub. opn.] (Cappello I).)
However, we remanded the matter to the trial court to consider whether to
strike any or all of the firearm enhancements imposed under Penal Code
section 12022.53 in light of the passage of Senate Bill No. 620 in 2018.
(Cappello I, supra, at pp. 63-65.) After briefing and a hearing, the trial court
declined to resentence defendant, and this appeal follows.
         Defendant’s court-appointed counsel filed a brief asking this court for
an independent review of the record under People v. Wende (1979) 25 Cal.3d
436. Defendant, informed of his right to file supplemental briefing, filed a 30-
page handwritten brief. We summarize defendant’s contentions as we best

                                                               1
                                                                                 .

understand them and explain why they fail in this appeal. (People v. Kelly
(2006) 40 Cal.4th 106, 121.) After our review of counsel’s brief, defendant’s
submission and our independent review of the record, we find no errors or
other issues requiring further briefing, and we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
Underlying Offenses and Conviction
      The facts of this case are set forth at length in Cappello I, an opinion
that runs to 65 pages, and we will not restate them here. As we wrote in
Cappello I:
      “Around 3:00 p.m. on February 5, 2013, Dylan Butler drove to his
mother’s cabin on Ross Station Road in Forestville looking for his brother,
Raleigh Butler. The front door was open, and inside Dylan discovered three
bodies in the back bedroom, including the body of his brother. The other two
victims were Richard Lewin and Todd Klarkowski. Each victim died from a
single gunshot to the head. The scene suggested the victims were killed
while processing large amounts of marijuana for sale or transport. The
victims were wearing latex gloves; marijuana and a FoodSaver vacuum
sealing machine were found nearby; a duffel bag at the front door of the cabin
contained nine one-pound bags of marijuana packed in turkey baster bags;
and Butler had $8,600 in cash in his jacket pocket.
      “The Sonoma County District Attorney charged Cappello, along with
father and son Francis and Odin Dwyer, with three counts of murder and
additional offenses. Cappello was alleged to have been the shooter, and Odin
and Francis were charged as accessories. The Dwyers reached plea
agreements with the prosecution, agreeing to plead no contest to various
charges and to testify against Cappello. In exchange, Odin was promised a




                                       2
                                                                                    .

sentence of 20 years, four months, and Francis was promised a sentence of
eight years.[1]
      “Cappello was tried before a jury on six charges: three counts of murder
(Pen. Code, § 187, subd. (a); counts 1–3) with special circumstances and an
allegation of personal discharge of a firearm (id., § 12022.53, subd. (d)), first
degree burglary (id., § 459; count 4) with a firearm allegation (id., § 12022.5,
subd. (a)), conspiracy to commit possession of marijuana for sale and sale or
transportation of marijuana (id., § 182, subd. (a)(1), Health & Saf. Code,
§§ 11359 and 11360, subd. (a); count 5), and first degree residential robbery of
Butler (Pen. Code, § 211; count 6) with a firearm allegation (id., § 12022.53,
subd. (d)).” (Cappello I, supra, at pp. 1-2, fn. omitted.)
      As to the special circumstances, “[t]he district attorney alleged the
murders were committed during the attempted commission of robbery and
burglary, for financial gain, and by means of lying in wait, and Cappello
committed multiple murders. (Pen. Code, § 190.2, subd. (a)(17), (1), (15), and
(3).)” (Cappello I, supra, at p. 1-2, fn. 3.)
      The jury found Cappello guilty as charged and found all the special
circumstances and firearm enhancement allegations true. Cappello was
sentenced to three consecutive terms of life without the possibility of parole,



      1 As we wrote in Cappello I, “Odin pleaded no contest to 15 counts—
burglary, conspiracy to commit burglary, three counts of involuntary
manslaughter, transportation of marijuana, processing marijuana, conspiracy
to transport marijuana, possession of marijuana for sale, conspiracy to
possess marijuana for sale, accessory to robbery, three counts of accessory to
murder, and receipt of stolen property—and admitted firearm enhancement
allegations. Francis pleaded no contest to transportation of marijuana,
conspiracy to transport marijuana, possession of marijuana for sale,
conspiracy to possess marijuana for sale, and accessory to murder and
admitted firearm enhancements.” (Cappello I, supra, at p. 2.)


                                          3
                                                                                 .

plus 100 years to life in prison, plus a determinate sentence of six years, eight
months.
Appellate Decision Remanding in Light of Senate Bill No. 620
        As we wrote in Cappello I with regard to the firearm enhancements
and the effect of Senate Bill No. 620 (S.B. 620):
        “The jury found Cappello personally and intentionally discharged a
firearm, proximately causing great bodily injury in the commission of counts
1 through 3 (murder) and count 6 (robbery). As a result, the trial court
imposed four enhancements of 25 years under Penal Code section 12022.53,
subdivision (d). At the time of sentencing, the firearm enhancements were
mandatory. (See former Pen. Code, § 12022.53, added by Stats. 2010, ch. 711,
§ 5.)
        “Effective January 1, 2018, however, Senate Bill No. 620 amended
Penal Code section 12022.53, providing trial courts with discretion ‘in the
interest of justice pursuant to [Penal Code] Section 1385 and at the time of
sentencing, [to] strike or dismiss an enhancement otherwise required to be
imposed by this section.’ (Stats. 2017, ch. 682, § 2; Pen. Code, § 12022.53,
subd. (h).)
        “The parties agree the current version of Penal Code section 12022.53
applies retroactively to Cappello’s case. (People v. McDaniels (2018) 22
Cal.App.5th 420, 424 [the discretion conferred by section 12022.53 applies
retroactively to nonfinal judgments] (McDaniels).) Cappello asks us to
remand the matter to the trial court to decide whether to strike any or all of
the firearm enhancements, but the Attorney General argues remand is
unnecessary because there is no possibility the trial court would exercise its
discretion to strike any of the firearm enhancements given that the court




                                        4
                                                                                  .

departed upward from the probation officer’s recommendation and did not
exercise its discretion to reduce the sentence where it could.[2]
      “Although the trial court agreed with the prosecutor’s recommendation
in sentencing Cappello, it did not state that its intent was to impose the
maximum possible sentence nor did it state it would never consider striking
one of the mandatory firearm enhancements if it had discretion to do so.
Therefore, in an abundance of caution, we conclude ‘a remand is proper
because the record contains no clear indication of an intent by the trial court
not to strike one or more of the firearm enhancements.’ (McDaniels, supra,
22 Cal.App.5th at pp. 427–428.) We express no opinion on how the court
should exercise its discretion on remand.” (Cappello I, supra, at pp. 63-65, fn.
omitted.)
Proceedings Regarding Resentencing on Remand
      On December 2, 2019, defendant, represented by his trial counsel, filed
a request for resentencing and amended judgment pursuant to S.B. 620 to
strike or dismiss the four enhancements that had been imposed under section
12022.53. The argument on the merits in support of the request was as



      2 As we noted in Cappello I, “The probation officer recommended six
years for count 6 (robbery), plus the mandatory 100 years to life for the four
firearm enhancements, plus three concurrent LWOPs for counts 1 through 3
(special circumstances first degree murder). He recommended staying
punishment for counts 4 (burglary) and 5 (conspiracy to possess marijuana)
under Penal Code section 654. The prosecutor agreed that the burglary
conviction (count 4) merged with the robbery (count 6), but he argued the
conspiracy (count 5) was a different type of crime, and Penal Code section 654
should not apply, so Cappello should receive an additional 8 months (one-
third the midterm) for count 5. He also asked for three consecutive LWOP
terms. The trial court followed the prosecutor’s recommendations. The
prosecutor suggested three consecutive LWOP terms would recognize there
were three murder victims in this case.” (Cappello I, supra, at p. 64, fn. 43.)


                                        5
                                                                                  .

follows: “Defendant Cappello respectfully suggests that the three consecutive
LWOP terms imposed in this case are more than sufficient to serve the
interests of justice and that the firearm enhancements are a redundancy the
Court may choose to exercise its discretion to strike.”
      The district attorney filed an opposition to the request arguing, “Mark
Cappello cruelly murdered three men. He did it by shooting each of them in
the head, as they worked to package marijuana. Although they were all
engaged in illegal activity, nothing about that mitigates the evil Cappello
unleashed when he murdered them. He deserves all the punishment that he
received when initially sentenced. The People ask this Court to deny the
request to strike or dismiss the firearm use allegations and leave the
defendant’s sentence intact.”
      On February 25, 2020, the trial court (Hon. Robert LaForge, who had
presided at the trial) held a hearing to consider whether to strike the firearm
enhancements. Defendant was present at the hearing and represented by
counsel.
      Defendant interjected that he “would like to address the Court, but it
doesn’t matter if it is after the resentencing or before.” The court asked
whether defendant had spoken to his counsel first, and defense counsel stated
that he did not know what defendant wished to say, but that defendant did
wish to address the court,
      With the court’s permission, defendant continued: “What I’m
addressing is really to you first is that you knew Mr. Charles Wyatt[3] to be


      3Charles Wyatt was a defense witness at the trial. As we described in
Cappello I, “Charles Wyatt met Odin [Dwyer, Cappello’s codefendant] around
February 2013 in the Sonoma County Jail when they were housed in the
same module. According to Wyatt, Odin told him ‘he was the guy that, in his
words, whacked the three victims.’ Odin said he and Francis [Dwyer, another

                                       6
                                                                                  .

. . . a credible witness when you were a prosecuting attorney and you used
them in a trial. And you allowed the prosecution to present false testimony
about Mr. Charles Wyatt during that—” At this point, the district attorney
objected that the statement was “beyond anything having to do with these
motions,” referring to the remand for sentencing and, apparently, a motion
for return of property that was also on calendar.
      The trial court responded: “Mr. Cappello, I know you have other legal
issues pending as far as writs and things, I’m not involved in any of those of
course you probably know. This issue that we are dealing with right now is
just an issue sent back from the Court of Appeal[] based on a change in the
law for me to decide after hearing argument from [defense counsel] Mr.
Stogner as well as [prosecutor] Mr. Maddock if I’m going to exercise my
discretion and strike the firearm enhancement.”
      Defendant acknowledged, “Right. I was just wondering why you would
—because you knew—I mean it is hard for me to understand that you knew
that Mr. Charles Wyatt was a credible witness.”
      Once again the district attorney objected that the statements were
“totally improper” and moved to strike.
      Without waiting for the trial court to respond, defendant stated, “I
wanted to put that on the record because the prosecution knew that they
willfully allowed false testimony to be presented during the trial and at the
closing.”




codefendant] planned to commit a robbery and Cappello did not know about
their plan. Odin told Wyatt that Cappello was at the hotel at the time of the
killings.” (Cappello I, supra, at p. 12.) Wyatt’s testimony, and the appellate
issues concerning it, are discussed in at length in Cappello I, supra, at pages
12, 53-62.


                                       7
                                                                                   .

      The trial court responded, “As far as anything else with Mr. Wyatt, I’m
not going to address those issues. I am going to address the issues with the
firearm enhancement.” The trial court called on counsel for defendant to
argue the pending motion for resentencing.
      Counsel for defendant stated, “We would ask the Court to strike the
firearm enhancements, 12022.53(d) and 12022.53(b). And we are prepared to
submit the issue with the suggestion that the firearm enhancements are
unnecessary to the full execution of a just sentence and to some degree are
duplicative and the rendering of punishment excessive. I’ll submit it.”
      The trial court stated that “after considering all the evidence as well as
the papers filed by Mr. Stogner and the People” that it was not going to
exercise its discretion to strike the firearm enhancements.
      Defendant asked to speak again, and this discussion ensued:
      “THE COURT: Not on the issue we were talking about.
      “THE DEFENDANT: Not on that issue.
      “THE COURT: Is it another issue similar? I may stop you.
      “THE DEFENDANT: You might, all right. The unsworn affidavit to
the arrest warrant for my arrest, I have an unsworn affidavit by the state
to—
      “MR. MADDOCK: I have to object, Your Honor.
      “THE COURT: I get that, Mr. Maddock. I know the People are
objecting. Go ahead.
      “THE DEFENDANT: What I’m asking is that you would look at this
and tell me this was a properly sworn, which it isn’t, a sworn affidavit to even
pursue an arrest warrant. That was overlooked by Mr. Stogner and I think
the reason why it was overlooked by Your Honor is because of the way they
presented it to you. They actually put another affidavit in front of that one



                                       8
                                                                                     .

that was done by Traci Carrillo, but that was for my property. It wasn’t for
my arrest warrant.
      “THE COURT: I’m not going to look at that. I understand the issue.
You are going to have to talk to your appellate issue [sic] about those issues.
Or you can certainly talk to Mr. Stogner, I’m not going to in any way look at
it or rule on it. . . . With your federal issues I don’t know if you have a habeas
in state court, federal court or where it currently stand [sic]. Like I said,
since I was a trial judge I can pretty much not hear any of that stuff. It is
heard from either the appellate court or a different court. So all I can do is
encourage you to show that to your appellate attorney and see what happens
with that, okay?
      “THE DEFENDANT: Yes, sir. Thank you.”
      This appeal followed.
                                 DISCUSSION
      This is an appeal from the court’s order denying Cappello’s request to
strike the firearm enhancements “under the current sentencing scheme.”
(Cappello I, supra, at p. 1.) For that reason, this appeal has a limited scope.
We have already issued a comprehensive opinion in Cappello I, which
addressed the issues raised by defendant in his direct appeal of his conviction
for the underlying crimes.
      We have reviewed the record on this limited appeal for any arguable
issues. We find there are none. The trial court understood it had discretion
to strike the enhancements under the change in the law made by S.B. 620 but
chose not to exercise its discretion to do so based on evidentiary record.
      In reaching this conclusion, we have also considered the contentions in
defendant’s supplemental brief and conclude they all fail for purposes of this
appeal.



                                        9
                                                                                .

      As we have mentioned, this appeal is limited in scope. In Cappello I,
we affirmed the convictions and only remanded for the limited purpose of
potential resentencing under the new law. (Cappello I, supra, at p. 65.)
Thus, only errors relating to the resentencing on remand “may be considered
in this subsequent appeal.” (People v. Deere (1991) 53 Cal.3d 705, 713
[rejecting claim of ineffective assistance of counsel in the guilt phase in
subsequent appeal from limited remand on penalty phase].)
      Here, almost all of defendant’s claims relate to alleged error in his
underlying criminal trial, but this appeal is not an opportunity to reargue
issues about the criminal trial that were already raised in Cappello I, or to
raise new arguments that could have been raised in Cappello I. Nor is this
limited appeal an opportunity to argue that our conclusions in Cappello I
were in error. Our decision in Cappello I is final, and the Supreme Court
denied defendant’s petition for review. (See People v. Cappello (S256264),
review denied Aug. 21, 2019.) Almost all of defendant’s claims relate to
perceived errors in the criminal trial,4 but such claims cannot be raised in
this appeal.
      Defendant’s only contention that arguably raises a claim related to the
remand is his reference that “Judge LaForge failure to recuse [at trial] was
not harmless error it was detrimental [sic]. Judge LaForge should not have




      4 For example, defendant discusses at length that Wyatt was not a
credible witness for various reasons, he refers to possible Brady error, he
asserts his trial attorney lacked experience, he argues the court improperly
admitted character evidence, and so on. All these issues either were raised in
Cappello I or could have been raised in Cappello I. To the extent defendant
claims he received ineffective assistance of appellate counsel in his direct
appeal, this appeal of the trial court’s order on remand is not the appropriate
vehicle for raising that claim.


                                       10
                                                                                  .

tried-presided my trial and thus should not preside the resentensing [sic].”
(Italics added.)
      This contention that Judge LaForge should not have presided at the
resentencing hearing fails because it was forfeited. At the resentencing
hearing, defendant’s attorney did not seek to disqualify the trial judge from
conducting the resentencing hearing on any ground. Moreover, the
contention is premised on Judge LaForge’s actions as the trial judge that
preceded the resentencing. But in Cappello I, no issue was raised on appeal
that the trial judge should have recused himself from presiding at the trial,
or that he was biased or should have been disqualified for cause.5 Nor was
there any suggestion in defendant’s briefs in Cappello I that the sought-after
remand for resentencing should be heard by a different trial judge. Having
failed to raise the objection, defendant may not raise it for the first time on
appeal. (See People v. Johnson (2015) 60 Cal.4th 966, 978-979.)
                                 DISPOSITION
      The scope of the resentencing hearing and thus the issues before us in
this appeal are narrow. We conclude there are no arguable issues within the
meaning of People v. Wende, supra, 25 Cal.3d 436.
      The judgment is affirmed.




      5 A disqualification for cause under Code of Civil Procedure section
170.1 must be made “at the earliest practicable opportunity after the
discovery of the facts constituting the ground for disqualification.” (Code Civ.
Proc., § 170.3, subd. (c)(1).) If the challenge for cause is denied, the
defendant’s recourse is to file a petition for writ of mandate within 10
calendar days of service of written notice of entry of order. (Code Civ. Proc.,
§ 170.3, subd. (d) [“[t]he determination of the question of the disqualification
of a judge is not an appealable order”].)


                                       11
                                                               .




                                   _________________________
                                   Miller, J.


WE CONCUR:


_________________________
Kline, P.J.


_________________________
Stewart, J.




A160144, People v. Cappello




                              12